 In the Matter of - BLACKMER PUMP Co MPANYandLOCAL', 828, UNITEDAUTOMOBILE WORKERS OF AMERICA,AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. R-?654.-Deeided July 3, 1941Jurisdiction:rotary.power and hand-driven pumps and miscellaneous castingmanufacturing industry..Investigation and Certification of Representatives:.existence of question : re-fusal to accord petitioning union recognition until it is certified by the Board;election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees of the Company in.both the foundry and the machine shop, .includ-ing factory clerical help and truck drivers, but excluding office clerical help,supervisors,executives,watchmen,.depart-ment ; agreement as to..'-Mr. George S. Norcross:andMr. N. J..Harkness,of Grand Rapids,Mich., for the Company.Mr. Leonard' Woodcock,of GrandRapids;Mich., for the Union.,-Mrs. Augusta Spaulding,.of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE-CASEOn April' 18, 1941, Local 828, United' AutomobileWorkers of'America, affiliated with,- the Congress of Industrial Organizations,herein called the Union, filed with the Regional Director for the Sev-enth Region (Detroit, Michigan) a petition, and on May 29; 1941, anamended petition; alleging that a question ,affecting commerce, hadarisen concerning the representation of employees of Blackmer PumpCompany, Grand Rapids, Michigan, herein called the Company, andrequesting an, investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On May 29,1941, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor Relations33 N. L.R. B., No. 25.117 118,DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard Rules and Regulations-Series 2, as amended, ordered an in-.vestigation and authdrized.the Regional Director to conduct it and toprovide-for an appropriate hearing upon due notice.On June 6, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to-the notice, a hearing was. held on June 18, 1941, at GrandRapids, Michigan, before Earl R. Cross, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company was repre-sented.by counsel, the Union by its representative.Both participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded both parties.During the course of the hearing, theTrial Examiner made several rulings in respect to the admission ofevidence.The Board has reviewed the rulings of the trial Examinerand finds that no prejudicial errors were committed. The rulings arehereby affirmed.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBlackmer Pump Company is engaged in the manufacture of rotarypower: and hand-driven pumps and miscellaneous castings at.GrandRapids, Michigan.From May 18, '1940, through May ' 16, 1941, - thevalue of the raw materials used at the Company's plant was $259,-689.72, about 90 per cent of which represents purchases made outsideMichigan.During the same period, the sales of the Company's prod-ucts amounted to $527,527.18, about 90 per cent of which representssalesmade outside Michigan.II.THE ORGANIZATION INVOLVEDLocal 828, United Automobile Workers of America, is a labor or-ganization affiliated with the Congress of Industrial Organizations.-It. admits to membership employees of the Company.M. THE QUESTIONCONCERNINGREPRESENTATIONOn.or about April 6, 1941, the Union requested the Company to bar-gain with the' Union concerning its employees.The- Company refusedto bargain with the Union until it was duly certified by the Board.A statement prepared by the Regional Director and introduced intoevidence discloses that the Regional Director found that a substantial -BInAC'KMER PUMP COMPANY119number of employees of the Company had designated the Union astheir bargaining agent.' -We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OFTHE QUESTION CONCERN INC. REPRESENTATION UPON.COMMERCEWe find that the question concerning representation which,,hasarisen, occurringin connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and'tends to lead to labor disputes burdening and obstructingcommerceand the freeflow of commerce..V.THE APPROPRIATE UNITThe Union and the Company agree, and we find, that all productionand maintenance employees of the Company in both the foundry andthe machine shop, including factory clerical help and truck drivers,but excluding office clerical help, supervisors, executives, watchmen;and employees in the engineering department, constitute a unit appro-priate for the purposes of collective bargaining.We find, that saidunit will.insure-to employees of the Company the full benefit of.:theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the represen-tation of employees 'of the Company can best be resolved by, and weshall accordingly direct, an election by secret ballot. - Those eligibleto vote in the election shall be employees in the appropriate -unit whowere employed during the pay-roll period immediately,preceding thedate of our Direction of Election, subject to such limitations and addi-tions as are set forth in the Direction of Election.Upon the basis of the above findings of fact and upon-the entirerecord in the case, the Board makes the following :IIn support of its claim to represent a_ majority of the employees in the agreed appro-priate unit,the Union submitted to the Regional Director authorization cards.The reportof the Regional Director discloses that these cards,with few exceptions,bear apparentlygenuine signatures and that a substantial number of such signatures are names of em-ployees on the Company's pay roll of May 16,1941.The record does not disclose thenumber of such authorization cards nor what dates appear on them. There are about 131employees in the agreed appropriate unit.' 120DECISIONS OF NATIONAL LABOR .RELATIONS BOARDCONCLUSIONS OF LAW1.A. question affecting commerce has arisen concerning the repre-sentation of employees 'of Blackmer Pump Company, Grand Rapids,Michigan, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.-'2.All production and maintenance employees of the Blackmer"Pump Company in both the foundry and the machine shop, includingfactory clerical help and 'truck drivers, but excluding office clericalhelp, supervisors, executives, watchmen, and employees in the engi-collective bargaining within the meaning of Section 9 (b) of the Act.,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor'Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National LaborRela-.tions.Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with BlackmerPump Company, Grand Rapids, Michigan, an-election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of the Company inboth the foundry and the machine shop who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding factory clerical help and truck drivers and employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding office clerical help, super-visors, executives, watchmen, employees in the engineering depart-ment, and employees who have since quit or been discharged forcause, to determine whether or not said employees desire to be repre-sented by Local 828, United Automobile Workers of America, affiliatedwith the Congress of Industrial Organizations, for the. purposes ofcollective bargaining.